DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RE-Open Prosecution 
 
In view of the filed appeal filed on 11 August 2022, PROSECUTION IS HEREBY REOPENED. New ground of rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/WASEEM ASHRAF/            Supervisory Patent Examiner, Art Unit 3682                                                                                                                                                                                            
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bunker et al  (US Pub., No., 2017/0288893 A1) in view of Brandt  et al (US Pub., 2017/0140213 A1).

With respect to claim 1, 10 and 18, Brandt  teaches an apparatus, a method and a tangible computer-readable medium at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor (Fig. 7, discloses processor and memory, paragraph [0028], discloses local computing devise 115 and 120 may include memory, a processor .., processor may be conjured to retrieve data from and/or writ dat to the memory ) cause the apparatus to at least perform:   

 
obtaining one or more pieces of  information, wherein the one or more pieces of   information are indicative of at least one attribute  and/or comprise at least one piece of information associated with the user (paragraph [0032], discloses  obtain presence data, identification data, and to determine the probability of deteriming the identification data indicates  a specific person  [pieces of information]);

determining one or more pieces  probability information based, at least in part, on the one or more pieces of user information(Fig. 8, discloses determining a first identification datum associated with the person, calculating a first probability of identification based at least in part on the first identification  and determining an identify of the person based at least part on the first probability), wherein the one or more pieces of user probability information are indicative of a probability that the one or more pieces of user information are linked to the user(Fig. 8, 810 determining a first identification datum associated with the person [linked to the user]);

determining one user  identity based, at least in part, on the one or more pieces of user probability information (Fig. 8, 820 discloses determining an identify of the person based at least in part on the first probability )
 wherein the determining of one or more pieces of user probability information further comprises checking the one or more pieces of user information against at least two sources  wherein for each source a probability information is determined (Figs. 9 and 10, discloses determining a second identification  datum with the person based at least in part on the first identification datum .., paragraph  [0005], discloses the first identification datum [pieces of user probability information], may be compared to a user profile stored to a user profile stored in memory [data source] , and paragraph [0052], discloses compare the data received to a database of previously known data in a user profile and/or may use third-party  source [two sources]  to determine a probability may be  determined  based on a single user’s identification data …), and 
Bunker  teaches the above elements including wherein the checking comprises obtaining information (paragraph [0005], discloses the first identification datum [pieces of user probability information], may be compared to a user profile stored to a user profile stored in memory [data source] , paragraph [0032], discloses the  local computing devices 115 and 120 may process the data received from one or more sensor units 110 to obtain  presence data, identification data, and to determine the probability of determining the identification data indicates a specific person.., obtain identification data and determine the probability ) .  Bunker failed to explicitly teach the corrosinding  obtained identification data is determined based on the obtained information of the at least two sources by using one or more pointer for each of the at least the at least two sources and wherein the one or more pointers point at the information stored at the at least two source, 

However, Brandt  teaches obtaining information of the at least two sources by using one or more pointers  for each of the at least two sources and wherein the one or more pointers point at the information stored at the at least two source(paragraph [0029], discloses an image gallery 100…, predict the identify of unknown person identities in the images of the image gallery 100, paragraph [0035], discloses the person recognition system can assign the image to a cluster 102a based on a comparison or one or more characterstics of the cluster 102a-d .., identify the cluster 102 to which the image most corresponds  and paragraph [0056], discloses obtain the identify assignment of a plurlity of unknow person instance 300a, 300b, paragraph [0057], discloses  identify unknow person instance in an image gallery 100..).  Therefore, it would have been obvious to the one ordinary skill in the art before the effective filing date of the claimed invention for calculating a first probability of identification based at least in part on the first identification datum of Bunker with clustering algorithm  for assign the image to a cluster based on comparison of one or more characterstics of the image to one or more characterstics of the cluster 102a-d in the image gallery 100 [two sources] of Brandt  in order increase the accuracy of the identify of the unknown person instance in the image (see paragraph [0035]).  

	With respect to claims 2 and 11 Bunker in view Brandt  teaches elements of claim 1, furthermore Bunker teaches performing an action for the one user identity(Fig. 8, 828,  and paragraph  [0023]discloses initiating [performing]  an action based at least in part on the determined identify ).
 
	With respect to claims 3 and 12 Bunker in view Brandt  teaches elements of claims 1, furthermore, Bunker teaches  wherein the one or more pieces of user information are indicative of one or more of the following attributes: (i) location of the user   (ii) audio of the user ; (iii) picture of the user; (iv) time and/or date of the user; (v) electronic device of the user; (vi) or a combination thereof (paragraph [0023], discloses detecting the presence of a person in a location and paragraph [0043], discloses recording of a user’s voice and paragraph [0068], discloses obtain location information associated with the post).

With respect to claims 4 and 13 Bunker in view Brandt  teaches elements of claims 1 furthermore, Bunker teaches wherein the checking is performed and/or controlled based on the at least one attribute of the user and/or the at least one piece of information associated with the user of the one or more pieces of user information, wherein for each source the user probability information is determined based on a potential match (paragraph [0114], discloses calculating a third probability of identification based at least in part on the first probability and the second probability. Based on the voice biometrics, the system may re-calculate the probability that
the person is the son to 65% because the pitch and tone of the voice more closely matches the stored pitch and tone). 
 
With respect to claims 6 and 15  Bunker in view Brandt  teaches elements of claims 1 , furthermore, Bunker teaches  the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus further to perform:  determining one or more pieces of user specific information based, at least in part, on the one user identity, wherein the one or more pieces of user specific information are indicative of at least one certain information of the user (paragraph [0023], discloses  probability that person determined to be present in a location is specific individual based on one or more identifying factor …, and paragraph [0032], discloses determine the probability of determining the identification  data indicates a specific person). 



With respect to claims 7 and 16 , Bunker in view Brandt  teaches elements of claims 1 , furthermore, Bunker teaches wherein the determining of one or more pieces of user specific information further comprises checking at least one rule information linked to the one user identity(paragraph [0108], discloses the system may consider a second identification datum based on rules which indicate the first identification datum requires a second identification datum to be considered regardless of the probability determine).
With respect to claims 8 and 17, Bunker in view Brandt  teaches elements of claims 1 , furthermore, Bunker teaches the apparatus wherein the at least one rule information represents one or more of the following: (i) allowance information indicative of providing the one or more pieces of user specific information; (ii) handling information of how the one or more pieces of user specific information can be provided; (iii) compliance information of whether or not the one or more pieces of user specific information to be provided will be used according to the at least one rule information; (iv) or a combination thereof (paragraph [0108], discloses a second identifying datum based on rules which indicate the first identification datum to be considered). 
With respect to claim 9, Bunker in view Brandt  teaches elements of claims 1 , furthermore, Bunker teaches the apparatus teaches wherein the one or more pieces of user specific information are provided for use in a service(paragraph [0005], disclose  determining an identify of the person based at least in part on the first probability and initiating an action based …, broadcasting a notification [providing for user in a services]  to the person ..).


 
Prior arts Applied in the current office actions: 
Bunker et al  (US Pub., No., 2017/0288893 A1) discloses apparatuses, techniques, and methods for a security and/or automation system are described. In some cases, these may include detecting a presence of a person at a location; determine a first identification datum associated with the person; calculating a first probability of identification based at least in part on the first identification datum; determining an identity of the person based at least in part on the first probability; and initiating an action based at least in part on the determined identity.
Brandt  et al (US Pub., 2017/0140213 A1) discloses methods and systems for recognizing people in images with increased accuracy are disclosed. In particular, the methods and systems divide images into a plurality of clusters based on common characteristics of the images. The methods and systems also determine an image cluster to which an image with an unknown person instance most corresponds. One or more embodiments determine a probability that the unknown person instance is each known person instance in the image cluster using a trained cluster classifier of the image cluster.
Response to Arguments
  

Applicant’s arguments of 35 U.S.C 103(a) rejection filed on 11 August 2022  with respect to claim(s) claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA DAGNEW whose telephone number is (571)270-3271.  The examiner can normally be reached on 9-6:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270 -3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SABA DAGNEW/Primary Examiner, Art Unit 3682